ON PETITION FOR REHEARING
February 10, 1925.                      232 P. 783.
 OPINION
A petition for a rehearing has been filed in this case upon the ground that this court had no jurisdiction to hear and determine the matter. In support of this contention petitioner relies upon section 6112, Revised Laws 1912, which reads:
"Any person interested in, affected by, and aggrieved at the decision and decree of the district court appointing an executor or administrator, revoking letters, allowing a final account, or disallowing it, decreeing a distribution or partition, order or decree, confirming or setting aside a report of commissioners, admitting or refusing a will for probate, and any other decision wherein the amount in controversy equals or exceeds, exclusive of costs, one thousand dollars, may appeal to supreme court of the state, to be governed in all respects as an appeal from a final decision and judgment in action at law."
It is said in the petition —
"that the amount in controversy does not equal or exceed, exclusive of costs, $1,000, but that the amount in controversy, exclusive of costs, is the sum of $80 and no more, as appears from the record in said cause on file with the clerk of the above-entitled court."
1, 2. It has been the universal practice to deny a petition for a rehearing when based upon a ground not urged upon the original hearing. In Re Forney's Estate, 43 Nev. 227, 184 P. 206, 186 P. 678, 24 A.L.R. 553; In Re Pedroli's Estate, 47 Nev. 321,224 P. 807, 31 A.L.R. 841. Aside from this, the petition must be denied, since there is no merit therein. The statute relied upon expressly authorizes an appeal by any person aggrieved by the allowance of a final account of an administrator. The original opinion in this case shows that an appeal was taken from an order approving the final report.
The petition is hereby denied.